Detailed Action1
Election/Restriction
Claims 7-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected groups and species, there being no allowable generic or linking claim. 
Applicant timely traversed the restriction requirement in the reply filed on October 6, 2020.
The traversal between groups I and II is on the ground that there is no undue burden because of significant overlap in subject matter between the groups.  This argument lacks merit due to the vastly different scope of the claims (group I does not require the majority of steps recited in claim 9), and, different classes and text queries would need to be searched.  The restriction requirement between Group I and II is still deemed proper and is therefore made FINAL.

America Invents Act Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Rejections under 35 USC 112
The following is a quotation of 35 U.S.C. 112:
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 4-6 are rejected under 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims 4 and 5 recite the first laser positioned proximate to the second hinge component. The term "proximate" is a relative term which renders the claim indefinite.  The term "proximate" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For purposes of examination, this limitation will be interpreted to mean the first laser is positioned closer to the second hinge component than the first hinge component.
	Claim 6 is rejected for depending from claim 5.

Rejections under 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious2 before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015185811 (“Chantal”) in view of Applicant’s Admitted Prior Art (“AAPA”), USPGPub No. 2018/0311808 (“Baucher”), USPGPub No. 2010/0213429 (“Drake”), USPGPub No. 2003/0090682 (“Gooch”), and Hubert Meagher, Why Laser Trackers for 3D Precision Measurement?, Oasis, Published November 19, 2014 (“Meagher”).
Claim 1 recites a positioning system for positioning an engine component for attachment to an engine of an aircraft. Chantal is directed to positioning aircraft engines relative to a wing of an aircraft (paras. [0002], [0009] & [0040], wherein all references to Chantal refer to the machine translation submitted herewith). One of skill in the art will appreciate that the jack of Chantal can be used to positon other arcuate engine components such as nacelle parts.
Chantal teaches spaced-apart first and second supports (208 & 209, para. [0035]) configured to be mounted to a base (2) on opposite sides of a component bay region of the base (figs. 1-4, wherein there are two sets of the supports 208/209 positioned on opposite sides of the component bay region), the first and second supports extending upwardly from the base (figs. 1-4).
Chantal teaches a pair of spaced-apart cambered trusses having respective apexes (elements 4 & 5 illustrated in fig. 1), but fails to explicitly teach them secured at their apexes at spaced apart positions to a frame crossbeam. This limitation would have been obvious in view of Baucher.
Baucher is directed to an engine assembly stand (Title, Abstract) and teaches another known way to lift aircraft engines (figs. 1 & 13; paras. [0001], [0002], [0030] & [0040]). A crossbeam 6 is attached to two supports 1 via lift mechanisms 9 (figs. 1 & 13, paras. [0030] & [0040]). The crossbeam is arranged longitudinally with respect to the engine, and two fastening members 18, 19 are attached to and extend downward from the crossbeam to attach to the engine (figs. 1 & 3, para. [0031]).
In this case, Chantal teaches an apparatus for lifting an aircraft engine comprising two sets of supports/actuators, wherein each set is arranged transversely to the aircraft engine and raises a single fastening component. However, one of skill in the art will appreciate that there 
While Chantal et al. teach the trusses having distal ends configured to be secured to spaced-apart positions to the engine, Chantal et al. fail to explicitly teach having distal ends configured to be secured at spaced-apart positions to the engine component.
AAPA teaches that it is known to attach nacelle components to an engine of an aircraft (pages 1-2 of Applicant’s originally filed specification). Since nacelle components are arcuate like the engine disclosed in Chantal, it would be obvious and predictable to modify the trusses of Chantal et al. such that they are configured to attach to nacelle components rather than the engine because all that is required is predicable changes in dimensions of the trusses to fit a known nacelle component.
While Chantal et al. teach a crossbeam support, wherein the crossbeam support is supported and configured for relative movement along the pair of upright supports (elements 53 of Baucher, para. [0040]), Chantal et al. fail to explicitly teach the frame crossbeam is supported for rotation relative to the crossbeam support. However, this would have been obvious in view of Drake.
Drake is directed to a jack assembly with multiple degrees of freedom (Title, para. [0020]). Similarly to Chantal et al., Drake teaches a jack assembly comprising two supports 12 with a crossbeam 30/40 extending between and attached thereto (figs. 1 & 2, para. [0020], 
In this case, Chantal et al. teach that when positioning an aircraft engine with respect to a wing, it may be desirable to rotate the aircraft engine about a longitudinal axis of the engine in order to correctly position the engine (Chantal, figs. 7a & 7b, para. [0042]). However, due to the modification of Chantal, Chantal et al. fail to teach means for rotating the engine. Drake teaches that it is known to attach a crossbeam to two supports such that the crossbeam can rotate with respect to the supports about a crossbeam longitudinal axis. Drake teaches that this can be done by connecting the crossbeam to an elongated crossbeam support assembly which can raise and lower with respect to the supports while being pivotally connected to the cylindrical adapter. There would be a reasonably expectation of success of connecting the crossbeam and supports of Chantal et al. with a cylindrical adapter that can rotate with respect to the supports and is pivotally connected within an elongated support assembly that can move vertically with respect to the supports.
As detailed above, Chantal et al. teach the crossbeam supports being movable along the first and second supports (Drake, wherein support assemblies 14 are movable along supports 16); a lift mechanism (Drake, i.e. the assembly driven by motor 18) configured to move the crossbeam supports along the upright supports (Drake, paras. [0041] & [0042], wherein one of skill in the art will appreciate that the electric motors receive and/or output a control signal in order to operate).
Chantal et al. fail to explicitly teach a rotational drive configured to rotate the frame crossbeam relative to the crossbeam support. However, this would be an obvious modification given the teachings of the cited references.
Drake teaches that the crossbeam may be lifted in various ways, including, manually or by an electric motor that spins a drive shaft and gears (paras. [0040]-[0042]). Further, Chantal 
In this case, Chantal et al. teach the crossbeam capable of being manually rotated with respect to the supports. However, Chantal, Baucher, and Drake teach that jacks can comprise electrical motors that are configured to rotate components. Thus, it would be obvious and predictable to drive rotation of the crossbeam with an electric motor, instead of manually, that is coupled to the crossbeam via a drive shaft or another component.
Chantal et al. fail to explicitly teach a system controller configured to control operation of the rotational drive to rotate the frame crossbeam relative to the crossbeam support to rotationally position the engine component secured to the lift frame; and control operation of the lift mechanism to move the crossbeam support along the at least one upright support in a direction that reduces the vertical distance between the engine component and the engine. However, this would have been obvious in view of a separate teaching of Baucher.
Baucher teaches a control system for determining the positions of the components of the system and controlling the motors (para. [0046]). The controller is capable of being manually manipulated by an operator and comprises a display (para. [0046]). It would be obvious and predictable to control all the parts of the system of Chantal et al. with an electronic controller. Chantal et al. teaches a lift system with electric motors, but is silent as to what controls the motors. Baucher teaches one of skill in the art that it is known and predictable to control motors of lift systems with an electronic control system.
Chantal et al. fail to explicitly teach a [sensor] assembly configured to support a first [sensor] and a second [sensor] at a known distance apart along a reference line, the [sensor] assembly being configured to be positioned relative to the engine component with the reference line oriented vertically.
Gooch is directed to positioning parts together in the aircraft industry (paras. [0001] & [0002]). Gooch teaches using two sensors 6a & 6b configured to identify targets located on the two parts to be positioned (fig. 1, paras. [0026]-[0028] & [0034]-[0041]). A processor uses the information to the position and orientation of the parts (para. [0041]). Then the processor compares the positions of the parts and determines how the parts must be moved with respect 
In this case, Chantal et al. teaches positioning parts of an aircraft. Gooch teaches one of skill in the art that positioning aircraft parts with respect to each other can be done automatically via sensors and processors. Thus, it would be obvious to modify Chantal et al. such that targets are placed on the parts to be positioned, and at least two sensors are used to determine the position of the targets. There would be a reasonable expectation of success in view of Gooch of using the positions of the targets to determine the positions of the parts and how to move the parts in the predetermined configuration. Thus, it would be obvious to modify Chantal et al. to include the positioning system of Gooch in order to automate the assembly of the parts.
Given the above modification, placing the sensors in the coordinate frame determines the known distance between the sensors. In addition, while Gooch teaches the sensors aligned horizontally (fig. 1), one of skill in the art will appreciate that the sensors are capable of being aligned vertically because the sensors are movable and only requirement is that the sensors can sense a few of the targets.
Chantal et al. fails to explicitly teach the sensor assemblies being laser assemblies configured to support a first laser and a second laser. However, laser trackers are known substitutes to optical sensors as taught by Meagher. 
Meagher is directed to laser trackers (page 1, wherein all references to Meagher refer to the document submitted herewith). Meagher teaches that laser trackers measure 3D coordinates with very good accuracy by measuring the distance to a target and measuring the elevation angle of the laser beam (pages 2-3). Laser trackers can collect large volumes of 3D data quickly and in real-time (page 2), and, can be used for aerospace manufacturing operations (pages 3-4). 
In this case, Chantal et al. teaches determining 3D positions of a plurality of targets on the parts via a plurality of optical sensors. Meagher teaches that laser trackers are an accurate and reliable way to determine the 3D position of targets, specifically in manufacturing 
Given the above modification, since Meagher teaches the laser trackers have an adjustable laser to track the targets in real-time, Chantal et al. teaches the first and second lasers being individually adjustable in a respective plane including the reference line to align a respective laser beam of each of the first and second lasers with a target position on the aircraft associated with the aircraft engine. Further, since the laser trackers use the elevation angle to determine 3D coordinates, the limitation of the laser assembly providing a first indication representative of a first angle of the laser beam of the first laser relative to the reference line and a second indication representative of a second angle of the laser beam of the second laser relative to the reference line is satisfied by Chantal et al. 
Claim 1 also recites the controller configured to determine a vertical distance between the engine component and the target position on the aircraft based at least in part on the first and second angles and the known distance. As detailed above, Chantal et al. teaches to determine the 3D positions of the two parts (including their vertical positions) in order to determine how to move the components into the desired assembly position. Thus, the natural logical result of the above modifications is that the angle of the lasers and positional relationship of the lasers will be used to determine the vertical, and horizontal, distance between the engine component and the target position.
Claim 2 recites the crossbeam support spans between the pair of upright supports. As detailed in the rejection to claim 1 above, the crossbeam supports, interpreted to include the cylindrical adapters that rotatably connect to the frame crossbeam, at least partially spans between and is movably attached to the pair of upright supports.
Regarding claim 3, Chantal further teaches a base-drive mechanism configured to move the base along a work surface (fig. 6a, paras. [0036] & [0041]).
Claim 3 also recites the system controller is further configured to (a) determine a horizontal distance between the engine component and the target position on the aircraft based at least in part on the first and second angles and the known distance. As detailed in the rejection to claim 1, Chantal et al. teaches to determine the 3D positions of the two parts 
Chantal et al. fails to explicitly teach the base-drive mechanism coupled to the system controller and … the controller configured to control operation of the base-drive mechanism to move the base along the work surface in a direction that reduces the horizontal distance between the engine component and the engine. However, this would have been obvious in view of Gooch.
Gooch also teaches that the controller, after determining how to move the parts with respect to each other, sends instructions to a robot/jig in order for the automatically controlled robot/jig to move the part as directed (para. [0050]).
In this case, Chantal et al. teaches a lift comprising wheels, and, a controller that controls movement of the jacks on the lift system and determines how to move the part on the lift system to the target position. Gooch teaches that to completely automate the process, the controller can control all movements of the apparatus configured to positon the component at the assembly location. Thus, since the lifting apparatus of Chantal et al. comprises wheels, it would be obvious and predictable to motorize the wheels such that the controller can automatically move the engine part to the assembly position. 
Regarding claim 4, Chantal et al. fail to explicitly teach the engine component mounts to the aircraft with a hinge including a first hinge component on the aircraft and a second hinge component on the engine component. However, this would have been obvious in view of AAPA.
AAPA teaches that it is known for nacelle parts to attach to a part of an airplane via a hinge having first and second hinge components on the aircraft and nacelle component, respectively (pages 1-2 of Applicant’s originally filed specification).
In this case, Chantal et al. teach a lift assembly for positioning an engine component with respect to an aircraft wing. AAPA teaches that nacelle components attach to the wing via a hinge having first and second hinge components. It would be obvious and predictable in view of AAPA to connect the engine component to the aircraft via a hinge assembly. 
the target position on the aircraft is a position of the first hinge component. Chantal et al. teach to provide targets on the engine component and aircraft in order to position the two in an optimal assembly position. Thus, since the first hinge component is the optimal assembly location, it would be common sense to place one of the targets on the first hinge component.
Claim 4 also recites the laser assembly is configured to be positioned relative to the engine component with the first laser positioned proximate to the second hinge component. As illustrated in figure 1 of Gooch, the sensors are placed behind the component to be moved such that the sensors are closer to the component to be moved than the aircraft. Thus, Chantal et al. teaches the lasers at least capable of being closer to the engine component than the aircraft. Therefore, the lasers are also at least capable of being closer to the second hinge component, which is on the engine component, with respect to the first hinge component.
Claim 5 recites the laser assembly is configured to support the first and second lasers in a deployed configuration with the first laser positioned proximate to the second hinge component, and additionally configured to be adjusted to support the first and second lasers in a retracted configuration in which the first and second lasers are spaced away from the engine component. As detailed in the rejection to claim 4 above, the lasers are capable of being positioned closer to the engine component than the aircraft, thus reading on proximate. Since laser trackers are known to be portable (page 2 of Meagher), the lasers are also capable of being positioned in other positions that are spaced from the engine component.
Claim 6 recites the system controller is configured to control operation of the base-drive mechanism while the lasers are in the retracted configuration. Since Chantal et al. teaches the controller configured to control the base-drive, the controller will be capable of controlling the base drive when the lasers are in the deployed or retracted positions as defined in the rejection to claim 5 above. Said another way, when utilizing the lasers in the retracted position (i.e. spaced from the engine component), the controller is still able to determine positions of the engine component and aircraft, and, control the base-drive mechanism to position the component for assembly.
Claim 14 recites the lift mechanism includes a first lift mechanism (Drake, i.e. the assembly driven by motor 18) configured to move a first cross beam support assembly of the crossbeam support along a first upright support of the pair of upright supports in response to a first control signal (Drake, paras. [0041] & [0042], wherein one of skill in the art will appreciate that the electric motors receive and/or output a control signal in order to operate).
Claim 15 recites a second lift mechanism configured to move a second cross beam support assembly of the crossbeam support assembly along a second upright support of the pair of upright supports in response to a second control signal. As detailed in the rejection to claim 1 above, each of the first and second support assemblies of Chantal et al. (elements 14 of Drake) comprise a respective motor and lift assembly. Thus, the second motor will receive and/or output a second control signal to raise or lower the second lift assembly.
Claim 16 recites the rotational drive is configured to rotate the frame crossbeam about a beam axis relative to the first and second crossbeam support assemblies in response to a third control signal. As detailed in the rejection to claim 1 above, the frame crossbeam is rotated about its axis via another control signal from the processor to the electric motor that rotates the frame crossbeam.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Chantal in view of AAPA, Baucher, Gooch, and Meagher.
All the limitations of claim 17 are found in claims 1, 14, and 15. Claim 17 does not include the rotational drive of claim 1. Thus, as detailed in the rejections to claims 1, 14, and 15, above, Chantal et al. teach all the limitations of claim 1, 14, and 15. Since Drake has been removed from this rejection due to the rotational drive being omitted from the claim, the first and second lift mechanisms are interpreted as elements 9 of Baucher, and, the first and second crossbeam support assemblies are interpreted as elements 53 of Baucher (Baucher, fig. 13, para. [0040]).
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chantal et al. as applied to claim 17 above, and further in view of Drake.
Claim 18 recites a rotational drive configured to rotate the frame crossbeam about a beam axis relative to the first and second crossbeam support assemblies in response to a third control signal. This is the same limitation found in claim 16. As detailed in the rejection to claims 1 and 16, above, this limitation would have been obvious in view of Drake.
Claim 19 recites the system controller configured to control operation of the rotational drive to rotate the frame crossbeam relative to the crossbeam support to rotationally position the engine component secured to the lift frame. As detailed in the rejection to claim 1, above, the purpose of rotating the frame crossbeam of Chantal et al. is to help in positioning/orienting the engine component during assembly.
Claim 20 recites the first and second crossbeam support assemblies are configured to support the frame crossbeam as it is rotated about the beam axis, and pivoted relative to the first and second upright supports. As detailed in the rejections to claim 1 and 16 above, the first and second crossbeam support assemblies (analogous to elements 14 and 40 of Drake) are configured to support the frame crossbeam at all times, which includes during rotation. In addition, when the frame crossbeam is rotated, at least parts of the frame crossbeam, for example the trusses, will be pivoted with respect to the uprights.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle Cook whose telephone number is 571-272-2281. The examiner’s fax number is 571-273-3545.  The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to 

/KYLE COOK/
Examiner, Art Unit 3726

/Moshe Wilensky/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The following conventions are used in this office action. All direct quotations from claims are presented in italics. All information within parentheses and presented with claim language are from or refer to the cited prior art reference unless explicitly stated otherwise. 
        2 Hereafter all uses of the word “obvious” should be construed to mean “obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.”